727 N.W.2d 595 (2007)
Elizabeth TURNER, Personal Representative of the Estate of Victor Bryant, Deceased, Plaintiff-Appellant,
v.
Lee RICHARDS, Defendant, and
City of Garden City, Defendant-Appellee.
Docket No. 131932. COA No. 266610.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the July 13, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.